Name: 2006/103/EC: Commission Decision of 14 February 2006 adjusting the thresholds referred to in Articles 157(b) and 158(1)(a) and (c) of Regulation (EC, Euratom) NoÃ 2342/2002 laying down detailed rules for the implementation of the Financial Regulation
 Type: Decision
 Subject Matter: trade policy;  public finance and budget policy;  EU finance
 Date Published: 2008-12-05; 2006-02-16

 16.2.2006 EN Official Journal of the European Union L 46/52 COMMISSION DECISION of 14 February 2006 adjusting the thresholds referred to in Articles 157(b) and 158(1)(a) and (c) of Regulation (EC, Euratom) No 2342/2002 laying down detailed rules for the implementation of the Financial Regulation (2006/103/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to Commission Regulation (EC, Euratom) No 2342/2002 of 23 December 2002 laying down detailed rules for the implementation of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (1), and in particular Article 271 thereof, Whereas: (1) Article 271(2) stipulates that the thresholds applicable to public procurement contracts are to be adjusted every two years pursuant to the provisions of the directives on the coordination of public procurement procedures. (2) The euro equivalents of the thresholds fixed in Directive 2004/18/EC of the European Parliament and of the Council (2) apply from 1 January 2006, HAS DECIDED AS FOLLOWS: Article 1 The euro equivalents of the thresholds applicable to public procurement contracts shall be adjusted as set out below, with effect from 1 January 2006: Two-yearly adjustment Threshold at 1.1.2004 Threshold at 5.8.2005 Threshold at 1.1.2006 Article 157(b) EUR 5 923 624 EUR 5 923 000 EUR 5 278 000 Article 158(1)(a) EUR 154 014 EUR 154 000 EUR 137 000 Article 158(1)(c) EUR 5 923 624 EUR 5 923 000 EUR 5 278 000 Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. It shall be notified to the other institutions and bodies by the Commissions accounting officer. Done at Brussels, 14 February 2006. For the Commission Dalia GRYBAUSKAITÃ  Member of the Commission (1) OJ L 357, 31.12.2002, p. 1. Regulation as amended by Regulation (EC, Euratom) No 1261/2005 (OJ L 201, 2.8.2005, p. 3). (2) OJ L 134, 30.4.2004, p. 114. Directive as last amended by Commission Regulation (EC) No 2083/2005 (OJ L 333, 20.12.2005, p. 28).